Case 1:21-cv-00059-NGG-RML Document 50 Filed 03/23/21 Page 1 of 3 PageID #: 8955


                                                                                                           WWW.RIVKINRADLER.COM

                                                                                                           926 RXR Plaza
                                                                                                           Uniondale, NY 11556-0926
                                                                                                           T 516.357.3000 F 516.357.3333


BARRY I. LEVY
PARTNER
(516) 357-3149
barry.levy@rivkin.com
                                                                  March 23, 2021

VIA ECF
Honorable Nicholas G. Garaufis
United State District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

    Re: Government Employees Insurance Company, et al. v. Starrett City Medical, P.C., et al.
        Docket No.: 1:21-cv-00059-NGG-RML

Dear Judge Garaufis:

I write on behalf of Plaintiffs (collectively “GEICO” or “Plaintiffs”) in response to the request by Defendants
Peter Khaim (“Khaim”) and A&P Holding Group Corp. (“A&P Holding”)(collectively, the “Movants”)
seeking a pre-motion conference in advance of a putative motion to dismiss Plaintiffs’ claims pursuant to
F.R.C.P. 12(b)(6) and 9(b). See Docket No. 49. For the reasons discussed below, Movants proposed motion
lacks merit and is at odds with the well-established precedent.

Notably, Movants neglect to mention a single one of the many similar cases – involving fraudulent schemes
involving the ownership and/or control of healthcare professional corporations to implement fraudulent
treatment and billing protocols that exploit patients’ no-fault benefits for financial gain – in which the judges
of this District have found plaintiff-insurers’ pleadings sufficient to state a claim for relief under RICO. See
e.g. Allstate Ins. Co. v. Ahmed Halima, 2009 U.S. Dist. LEXIS 22443 (denying the layperson defendants’
motion to dismiss and holding that the plaintiff-insurer’s pleadings satisfied Rule (9)(b)); Government
Employees Insurance Co., et al. v. Hollis Medical Care, P.C. et al., 2011 U.S. Dist. LEXIS 130721(holding
that the plaintiff-insurer adequately pleaded a RICO claim for relief against layperson defendants).1

While avoiding mention of the relevant precedent from this District, Movants’ argue that dismissal is
warranted because the Complaint fails to plead claims against Movants with the requisite specificity.

1
  See also Liberty Mut. Ins. Co. v. Excel Imaging, P.C., 2012 U.S. Dist. LEXIS 86303 at *55-*69; Allstate Ins. Co. v. Valley
Physical Med. & Rehab., P.C., 2009 U.S. Dist. LEXIS 91291 at *8 - *27; State Farm Mut. Auto. Ins. Co. v. Grafman, 655 F. Supp.
2d 212, 224-231; State Farm Mut. Auto. Ins. Co. v. CPT Med. Servs., P.C., 2008 U.S. Dist. LEXIS 71156 at *32 - *52; Gov’t
Emples. Ins. Co. v. Parkway Med. Care, P.C., 2017 U.S. Dist. LEXIS 24994, adopted by Gov’t Emples. Ins. Co. v. Parkway Med.
Care, P.C., 2017 U.S. Dist. LEXIS 43171 (E.D.N.Y. 2017); Allstate Ins. Co. v. Lyons, 2016 U.S. Dist. LEXIS 124383, adopted
by Allstate Ins. Co. v. Lyons, 2016 U.S. Dist. LEXIS 138033; Liberty Mut. Ins. Co. et al v. Ellina Matskina, L.Ac. et al., 14-cv-
01330 (E.D.N.Y. 2014); GEICO v. Koyfman, 10-CV-5869 (E.D.N.Y. 2010)(Judge Vitaliano warned defendants that his
preliminary analysis suggested that the motions were frivolous, and that sanctions would be imposed against the defendants and
their attorneys if the motion to dismiss did indeed prove frivolous).

    66 South Pearl Street, 11th Floor   25 Main Street                     477 Madison Avenue                   2649 South Road
    Albany, NY 12207-1533               Court Plaza North, Suite 501       New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
    T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601-7082          T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                        T 201.287.2460 F 201.489.0495
Case 1:21-cv-00059-NGG-RML Document 50 Filed 03/23/21 Page 2 of 3 PageID #: 8956




Honorable Nicholas G. Garaufis
March 23, 2021
Page 2


Specifically, Movants seek dismissal on the grounds that the pleadings fail to: (i) allege that Movants
participated in the conduct of the alleged RICO enterprise apart from being grouped together with Defendants
Alexander Gulkarov, LL Consulting Group, Inc. d/b/a Billing 4 You, L.L.C., Roman Israilov, All Network
Marketing Corp., and John Doe Defendants “1-10” (collectively with Movants, the “Management
Defendants”); and (ii) specifically allege how Movants participated in the conspiracy apart from entering into
agreements with other Defendants for office space. Similarly, Movants seek dismissal of Plaintiffs’ common
law fraud claim on the ground that the pleadings fail to include “specific acts relating to [Movants] but rather
set forth scattershot conclusory allegations against all of the ‘Management Defendants’.”

GEICO’s Complaint outlines a detailed scheme involving the Management Defendants (including Movants)
and various healthcare professionals (the “Nominal Owner Defendants”) and professional corporations (the
“Provider Defendants”) that operate from clinics located at 105-10 Flatlands Avenue, Brooklyn, New York
and 204-12 Hillside Avenue, Hollis, New York (collectively the “No-Fault Clinics”). GEICO’s Complaint
sets forth in considerable detail that the Defendants knowingly engaged in a fraudulent scheme in which the
Nominal Owner Defendants “sold” their licenses to the Management Defendants so that the Management
Defendants could fraudulently incorporate, own, and control the Provider Defendants, illegally split fees with
them, and used them to implement a fraudulent billing and treatment protocol designed to maximize the
Defendants’ profits at the expense of patient care – an insurance fraud scheme similar to other schemes at the
center of previous federal lawsuits brought against multiple defendants in this case, including Movants and
defendants to whom Movants are alleged to have leased office space to, as well as a recent federal indictment
issued against Khaim in December 2020. See Doc. No. 1 at ¶¶ 16 and 50-54. Pursuant to this scheme, the
Defendants stole approximately $6,000,000.00 from GEICO by submitting fraudulent No-Fault insurance
claims for medically unnecessary and illusory healthcare goods and services rendered and billed through the
Provider Defendants. Id. at ¶¶ 1-10, 78-497.

The Complaint alleges in detail that the Movants gained control over the No-Fault Clinics by, among other
things, causing a certain Provider Defendant to enter into a “lease” agreement with Khaim’s company (i.e.
A&P Holding) for an exorbitantly high rent that far exceeded fair market value. Id. at ¶¶ 79-94, 217-223. In
fact, GEICO’s Complaint specifically connects Movants with the other Defendants as well as the fraudulent
scheme. For example, the Complaint alleges that A&P Holding, Billing 4 You, and All Network Marketing
all operated from 62-43A Woodhaven Boulevard, Rego Park, New York, a location for which A&P Holding
held the main lease, and where many of the Nominal Owner Defendants routinely visited in order to meet
with the Management Defendants (Id. at ¶ 91).

The Complaint read in the context of the existing precedent makes meritless the Movants’ contentions
regarding the sufficiency of the Complaint under 9(b). Counsel for Movants has represented defendants in
dozens of similar cases over the past many years, is aware of the caselaw and knows full well that the
allegations in GEICO’s complaint herein are sufficient for purposes of meeting the requirements of Rule
9(b).




5193019.v2
Case 1:21-cv-00059-NGG-RML Document 50 Filed 03/23/21 Page 3 of 3 PageID #: 8957




Honorable Nicholas G. Garaufis
March 23, 2021
Page 3


Further, GEICO has set forth in detail that the NF-3 billing forms submitted by the Defendants to GEICO
through the Provider Defendants are false and misleading in that they uniformly misrepresented to GEICO,
among other things, (i) the Provider Defendants are lawfully licensed, despite being unlawfully incorporated,
owned, and controlled by the Management Defendants and unlawfully splitting fees with the Management
Defendants; (ii) the services billed through the Provider Defendants were medically necessary, when in fact
they were performed pursuant to a fraudulent treatment and billing protocol designed to maximize
Defendants’ profits; (iii) the nature and level of the services provided so as to justify the Defendants’
submission of inflated charges to GEICO, (iv) the Provider Defendants are lawfully licensed, despite paying
illegal kickbacks for patient referrals, and (v) the Provider Defendants were in compliance with all material
licensing laws, when in fact the Fraudulent Services were not provided by employees of the Provider
Defendants but rather were performed by independent contractors. Id. at ¶¶ 482-483. These allegations are
further supported by exhibits that list thousands of fraudulent charges submitted by the Defendants to GEICO
in furtherance of their scheme. These exhibits, in conjunction with GEICO’s allegations, are sufficient to
meet the pleadings standards of Rule 9(b) in that they specifically identify which Provider Defendant the
charge was submitted through, the claim number associated with the charge, the date the charge was
submitted to GEICO, the date of service of the charge, the billing code associated with the charge, and the
total charge amount. Id. at Ex. “1”-“17”; see Halima, supra at *17-*20.

Finally, Movants’ argument that Plaintiffs’ unjust enrichment claims should be dismissed as duplicative of
Plaintiffs’ RICO and fraud claims is equally without merit. The courts in this district have consistently
concluded in similar no-fault insurance fraud cases that unjust enrichment claims may proceed
simultaneously with both fraud and RICO claims. See CPT Med. Servs., P.C., supra at * 53; Halima, supra
at *27-*28.

We appreciate the Court’s consideration of this letter demonstrating that the points/arguments that Movants
intend to raise are legally meritless.

                                             Respectfully submitted,

                                             RIVKIN RADLER LLP

                                            /s/ Barry I. Levy

                                             Barry I. Levy

cc:      All counsel via ECF




5193019.v2
